Citation Nr: 1205155	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-29 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for aortic regurgitation prior to February 4, 2009, and a rating greater than 30 percent since February 4, 2009. 

2.  Entitlement to an initial compensable rating for hypertension.

3.  Entitlement to an initial rating greater than 10 percent for nephrolithiasis prior to February 4, 2009, and a rating greater than 30 percent from February 4, 2009.   

4.  Entitlement to an initial compensable rating for status-post gall bladder removal.  

5.  Entitlement to an initial compensable rating for a migraine disorder and a rating greater than 30 percent from August 18, 2010.  

6.  Entitlement to service connection for a bilateral shoulder disorder.

7.  Entitlement to service connection for a cervical spine disorder.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from June 2000 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of increased rating for aortic regurgitation is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issues of earlier effective dates for the award of service connection for aortic regurgitation and kidney stones and service connection for episodes of constipation and diarrhea have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2008 Notice of Disagreement; August 2009 Form 9.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  The hypertension does not result in diastolic pressure of predominantly 100 mm. Hg. or more or systolic pressure predominantly 160 mm. Hg. or more and, although the Veteran is on medication for control, there is not a history of diastolic pressure of 100 mm. Hg. or more.

2.  The nephrolithiasis never results in renal dysfunction, and prior to February 4, 2009, it did not require catheter drainage, drug therapy, diet therapy, or the provision of procedures more than twice a year.  

3.  The gall bladder removal has not resulted in symptoms.  

4.  Prior to February 19, 2009, the migraine disorder did not result in prostrating attacks.  From February 19, 2009, forward, the migraine disorder resulted in prostrating attacks occurring on average once a month; the migraine disorder did not result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.   

5.  A cervical spine disorder onset in service.  

6.  The Veteran does not have a bilateral shoulder disorder.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2011).

2.  The criteria for an initial rating greater than 10 percent and a rating greater than 30 percent from February 4, 2009, forward for nephrolithiasis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.22, 4.115a, 4.115b, DC 7508 (2011).

3.  The criteria for a compensable initial rating for status-post gall bladder removal have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, DC 7318 (2011).

4.  The criteria for a compensable initial rating have not been met but the criteria for a 30 percent rating from February 19, 2009, forward, for a migraine disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8100 (2011).

5. The criteria for service connection of a cervical spine disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

6.  The criteria for service connection of a bilateral shoulder disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

Hypertension 

For historical purposes, it is noted that service connection was established for hypertension by the RO in the April 2008 decision on appeal.  A noncompensable rating was assigned under Diagnostic Code (DC) 7101 based on a review of the relevant contemporaneous evidence of record.  The Veteran claims that a higher evaluation is warranted because his blood pressure often elevates when he is under stress and the amount of medication prescribed has been increased.  

DC 7101 provides a 10 percent rating for hypertension resulting in diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.

The evidence indicates that the Veteran has been on continuous medication for control of his hypertension since May 2006.   See May 2006 service treatment record.   The post-service medical evidence does not document any blood pressure readings reflecting systolic pressure of 160 or greater or diastolic pressure of 100 or greater, however.   The Board acknowledges that the service treatment records reflect readings with systolic pressure of 160 or greater or diastolic pressure of 100 or greater.  The majority of the blood pressure readings reflect systolic pressure below 160 and diastolic pressure below 100, however; in other words, systolic pressure is never (either before or after the prescription of medication) predominantly above 160 and diastolic pressure is never predominantly above 100.  See generally treatment records.  Thus, the Board finds that a compensable rating is not warranted for hypertension.  

Nephrolithiasis

For historical purposes, it is noted that service connection was established for nephrolithiasis by the RO in the April 2008 decision on appeal.  In that rating decision, the RO noted that the Veteran's enlistment physical noted a history of kidney stones, but tests performed at that time find no renal stone present.  Service connection for kidney stones was granted because this condition, which existed prior to military service, permanently worsened as a result of service. 

Regulations provide that in cases of aggravation, evaluations are determined by subtracting the pre-existing degree of impairment from the current degree of impairment.  38 C.F.R. §§ 3.322, 4.22.  In the April 2008 grant, the RO determined that the pre-existing degree of impairment was zero, thus no deduction was necessary.  An initial 10 percent rating was assigned, effective February 8, 2008.  The Board has undertaken the current review with the same finding that the pre-service degree of impairment was zero and no deduction is warranted.  

In a June 2009 rating decision, the RO increased the rating to 30 percent, effective February 3, 2009.  

Under DC 7508, nephrolithiasis is rated as hydronephrosis except when there are recurring stone formations that require one or more of the following: diet therapy, drug therapy, and/or invasive or non-invasive procedures more than 2 times a year; then a 30 percent evaluation will be assigned.  Hydronephrosis is rated under DC 7509.  Under DC 7509, a 10 percent rating is warranted when there is only an occasional attack of colic, not infected and not requiring catheter drainage.  A 20 percent rating is warranted when there are frequent attacks of colic, requiring catheter drainage.  A maximum 30 percent evaluation is warranted when there are frequent attacks of colic with infection (pyonephrosis), with impaired kidney function.  If hydronephrosis is severe, it is rated as renal dysfunction. 

A November 2007 VA examination record reflects the Veteran's history of seven episodes of passing kidney stones with right side pain and occasional gross hematuria since entering service.  He denied hospitalization but reported that he had been kept in the emergency room for several hours.  He denied any stones that did not pass.  He reported that he managed the problem with hydration and indicated that the last episode was in March 2007.  He denied an intravenous pyelogram (IVP) or renal ultrasound.   The examiner diagnosed the Veteran with recurring kidney stones.  The examiner stated that the kidney stones may require ongoing medical support and indicated a urology consult had been ordered.  

A December 2007 service urology record reflects the Veteran's history of passing small renal stones with hematuria during passage.  The Veteran indicated that the last stone was a "few years ago" and denied any current pain, nausea, fever, or voiding issues.   The examiner noted that no stones were seen on IVP.  He also noted that there was no hydronephrosis and normal calcium.  The examiner recommended that the Veteran drink enough fluid to make two liters of urine each day and advised him to have the stone analyzed if he passed a stone in the future.  The examiner also recommended periodic kidney, ureter, and bladder radiography (KUB) to evaluate for stones.  

A January 2009 post-service treatment record reflects the Veteran's history of passing a kidney stone, which he brought in for analysis.  He denied current symptoms.  A February 2009 treatment record reflects the Veteran's negative history as to weakness, fever, or incontinence.  The record reflects an assessment of recurrent nephrolithiasis.  A 24 hour urine study with calcium citrate and uric acid was conducted, and on February 16, 2009, the Veteran was provided a prescription for medication to prevent the recurrence of kidney stones.  A June 2009 VA treatment record reflects the Veteran's history of passing approximately four renal stones in the previous year.  He denied hospitalization.  The record does not reflect any current prescription for the nephrolithiasis.  The Veteran was assessed with routine general medical exam and history of renal calculi.  

In September 2010, the Veteran was scheduled for a VA examination to determine the current nature and severity of his nephrolithiasis.  However, the Veteran told the examiner that he only wanted to be examined for other, unrelated conditions; no examination was conducted pertaining to the nephrolithiasis.  

After review of the evidence, the Board finds an initial rating greater than 10 percent is not warranted prior to February 3, 2009.  The Board acknowledges that the record suggests the existence of recurrent kidney stones during this period.  However, the evidence does not document that the kidney stones necessitated catheter drainage, diet therapy, drug therapy or procedures more than twice a year or that the Veteran had impaired kidney function; rather, the evidence suggests that the Veteran was able to self-treat the kidney stones by managing his hydration without any renal impairment.  As such, a rating greater than 10 percent is not warranted at any time during this period.  

A higher rating is also not warranted at any time from February 3, 2009, forward.   As noted above, 30 percent is the maximum rating available under DC 7508 or 7509.  The Board has considered whether a higher rating is warranted under an alternate diagnostic code, but finds no such rating is warranted due to the absence of evidence of renal dysfunction.  See 38 C.F.R. § 4.115a.  

In sum, the criteria for an initial rating greater than 10 percent prior to February 3, 2009, and the criteria for a rating greater than 30 percent from February 3, 2009, have not been met.  

Status-post Gall Bladder Removal 

For historical purposes, it is noted that service connection was established for status-post gall bladder removal by the RO in the April 2008 decision on appeal.  A noncompensable rating was assigned under DC 7318 based on a review of the relevant contemporaneous evidence of record.  The Veteran claims that a higher evaluation is warranted because he has alternating episodes of diarrhea and constipation.  The Board notes that service connection has also been awarded for the residual scars associated with the surgery, but the Veteran has not appealed the rating assigned.  

DC 7318 provides a 10 percent rating for removal of the gall bladder with mild symptoms.  A 30 percent rating is provided for removal of the gall bladder with severe symptoms.  

A November 2007 VA examination record reflects the Veteran's history that he underwent a laparoscopic cholecystectomy in September 2007.  Examination revealed four one centimeter scars on the abdominal wall, right upper quadrant.  The abdomen was soft without obvious mass or tenderness on palpation.  

A June 2009 VA treatment record reveals a finding of laparoscopic cholecystectomy scar.   The Veteran was assessed with routine general medical exam and cholecystectomy.  

In July 2010, the Veteran was scheduled for a VA examination to determine the current nature and severity of his status-post removal of the gall bladder.  However, the Veteran told the examiner that he only wanted to be examined for other, unrelated conditions; no examination was conducted pertaining to the nephrolithiasis.  

After review of the evidence, the Board finds a compensable rating is not warranted during any part of the appellate period.  The Board acknowledges that the Veteran contends that he has symptoms of diarrhea and constipation due to the removal of the gall bladder.  The Veteran has not provided any explanation for how he determined these symptoms are associated with the gall bladder removal, however, such as a history of symptoms since the gall bladder was removed, and the Veteran is otherwise not competent to determine the etiology of these symptoms.  See 
38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  In this case, the medical evidence, to include the service treatment records, reflects no findings of symptoms associated with the gall bladder removal.  In the absence of such evidence, or competent evidence suggestive of such an association from the Veteran, the Board finds the Veteran's status-post gall bladder removal is asymptomatic.  Thus, a compensable rating is not warranted.  

Migraine Headaches

For historical purposes, it is noted that service connection was established for migraine headaches by the RO in the April 2008 decision on appeal.  Ultimately, the Veteran was awarded a noncompensable rating prior to August 18, 2010, and a 30 percent rating from August 18, 2010, forward, under DC 8100.  See December 2010 rating decision.  

DC 8100 provides a 10 percent rating for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is provided for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is provided for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

A November 2007 VA examination record reflects the Veteran's history of two migraine headaches, each of which lasted all day and which required sleep for resolution.  He denied use of any specific medication or Excedrin.  He also reported having tension-type headaches one to two times a week. 

In October 2008, the Veteran reported that he had headaches approximately three times each week.  He clarified that he only had headaches that require sleep for resolution approximately twice each month.  He denied missing work but explained that missing work was "not an option."  

A February 2009 private treatment record reflects the Veteran's history of headaches which had recently increased in intensity.  He explained that he was seeing flashing lights before the headaches and that they was associated with unilateral throbbing, bilateral radiation, and light and sound sensitivity.  He indicated that he was having headaches four to five times each week, lasting up to a day each.  The examiner diagnosed the Veteran with migraines and indicated that the plan was to change the Veteran's blood pressure medication.  A subsequent February 2009 treatment record indicates that the Veteran was prescribed medication for migraine headaches.  

A June 2009 VA treatment record reflects the Veteran's history of migraine headaches four times each week.  

An August 2010 VA examination record reflects the Veteran's history of migraine headaches two to three times each month, less than half of which were prostrating.  The Veteran indicated that the migraines (and low back disorder) affected his overall occupational performance due to memory loss, decreased concentration, poor social interaction, lack of stamina, and pain.  He also reported that the migraines resulted in difficulty driving or using the computer for prolonged periods.  The Veteran reported that he was employed full-time and indicated that although he had missed work in the previous year, it was due to his low back pain and not his migraines.  

In August 2009, the Veteran reported migraines approximately once a week.  

After review of the evidence, the Board finds the 30 percent rating is warranted effective February 19, 2009, the date of the February 2009 record showing the first objective evidence of a worsening of the Veteran's migraines.  The Board finds a rating greater than 30 percent is not warranted at any time from February 19, 2009, forward, however, because, although the evidence includes histories of multiple migraines each month, the evidence does not suggest that the migraines last for prolonged periods or are completely prostrating or that the migraine disorder results in "severe economic inadaptability."  The Board acknowledges that the Veteran has reported some occupational impairment due to his migraines.  He has never alleged that he has had to take leave from work due to his migraines, however, and his reported occupational impairment, which is the same as the impairment caused by his low back disorder, appears to be substantially less than severe.  Thus, a rating of 30 percent, but no greater, is warranted from February 19, 2009, forward.  

The Board finds a compensable rating is not warranted prior to February 19, 2009.  
The Board acknowledges that the evidence dating during this period includes the Veteran's histories of multiple headaches each month.  The Veteran never indicates that the migraine headaches are "prostrating," however; rather, he indicates that he is able to continue working and there is no indication that they limited his ability to function.  Thus, a compensable rating is not warranted during this period.   

In sum, a 30 percent rating is warranted effective February 19, 2009, but a rating greater than 30 percent is not warranted from that date forward and a compensable rating is not warranted prior to that date.  

Extraschedular Consideration

The discussion above reflects that the symptoms of the Veteran's hypertension, nephrolithiasis, gall bladder removal and migraine disabilities, are contemplated by the applicable rating criteria.  The applicable diagnostic codes used to rate the Veteran's disabilities provide for ratings based on blood pressure readings, attacks of colic, symptoms of gall bladder removal and frequency and characteristics of migraines.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be granted for chronic disorders, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Cervical Spine Disorder

Service treatment records reflect assessments of cervicalgia in May 2002 and May and June 2003.  The records also indicate that X-ray images taken in June 2003 were negative for abnormality.  

A November 2007 VA examination record reflects the Veteran's history of pain and stiffness in the cervical spine since approximately 2003.  X-ray images were normal.  After examination and review of the record, the examiner assessed the Veteran with history of recurring neck pain and stiffness.  The examiner reported that no pathology/etiology was found to render a diagnosis; there were only subjective reports of pain.  

A February 2009 private treatment record reflects the Veteran's history of low cervical spine pain.  Examination revealed tenderness to palpation of the paraspinous areas of the neck.  X-ray images showed multi-level mild degenerative changes posteriorly.  

After review of the evidence, the Board finds service connection is warranted based on the evidence that a cervical spine disorder had its onset while the Veteran was in service.  Review of the evidence documents that the Veteran has consistently reported cervical spine symptoms during and since service and based on this competent and credible history and the evidence of arthritis dating within one year of separation, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a cervical spine disorder.

Bilateral Shoulder Disorder

A November 2007 VA examination record reflects the Veteran's history of bilateral shoulder pain since approximately 2005.  The Veteran reported that in 2005, he developed severe shoulder pain after lifting heavy mail bags.  The Veteran reported that he was assessed with a muscle strain at that time, received treatment, and recovered.  He indicated that the problem has recurred twice since then with the same symptomatic history, except the pain moved from one shoulder to the other.  He indicated that he self-treated the latter two episodes and that the symptoms resolved after four to five days.  X-ray images were negative for abnormality.  After examination and review of the records, the examiner determined that there was no pathology/etiology found to render a diagnosis; only subjective reports of pain.  

December 2008 and February 2009 private treatment records reflect the Veteran's history of shoulder pain.  X-ray images were negative for osteoarthritis or fracture.  The Veteran was assessed with shoulder pain, likely muscular in origin.  

After review of the evidence, the Board finds service connection is not warranted for a bilateral shoulder disorder because there is no probative evidence of a current disability.  The medical evidence reflects no findings suggestive of a shoulder disorder during any part of the appellate period.  The Board acknowledges that the Veteran has reported that he has arthritis in the shoulders.  The Veteran has not indicated why he believes he has arthritis, to include whether he has been told he has arthritis by a doctor, and based on the lack of corroboration by the post-service treatment records of record and the contradiction in the X-ray findings of record, the Board finds the Veteran's history is not credible, and thus, lacks probative value.  The Board further acknowledges that the Veteran has reported recurrent pain in his shoulders.  Service connection generally will not be granted for symptoms such as pain alone, however; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  In this case, there is no evidence of an underlying disorder as is required for service connection.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, service connection is not warranted.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the initial adjudication, the RO provided the requisite notice for the claims.

With respect to the claims of increased initial ratings, in cases where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  In any event, prior to the initial awards of service connection, the Veteran was informed how disability ratings and effective dates are assigned.  He was then notified that service connection was awarded with specific ratings assigned and informed how to appeal that decision and he did so.  The August 2009 statement of the case provided the appellant with the applicable regulations relating to the disability ratings for his service-connected disabilities.  Thus, based on the record as a whole, the Board finds a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his increased rating claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  Furthermore, examinations were conducted which are adequate for adjudicative purposes.  The Board acknowledges that the only examination for the claims of increased rating for hypertension, nephrolithiasis, status-post gallbladder removal was conducted prior to separation from service.  The record indicates that the Veteran was scheduled for, and reported to, a subsequent examination to determine the severity of these conditions but refused examination of these conditions.   The Board finds this refusal is akin to a failure to report.  Thus, these claims shall be based on the available evidence of record. 38 C.F.R. § 3.655(b). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.


ORDER

A compensable initial rating for hypertension is denied.

An initial rating greater than 10 percent and a rating greater than 30 percent from February 3, 2009, forward for nephrolithiasis is denied.  

A compensable initial rating for status-post gall bladder removal is denied.  

A compensable initial rating for migraines is denied but a 30 percent rating is granted effective February 19, 2009, subject to the laws and regulations governing the award of monetary benefits.   

Service connection for a cervical spine disorder is granted.

Service connection for a bilateral shoulder disorder is denied.


REMAND

Aortic regurgitation is rated under DC 7000, which rates valvular heart disease.  Under DC 7000, an evaluation of 10 percent disabling is available when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication is required.   A 30 percent rating is available when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.   

In this case, the post-service evidence does not include a determination of METS by exercise workload or an estimate of the level of activity that would result in dyspnea, fatigue, angina, dizziness, or syncope.  This information is needed to properly rate the aortic regurgitation.  Additionally, based on the length of time between the echocardiograms of record (2006 and 2009), an opinion should be obtained to determine whether the left ventricular hypertrophy existed as of February 8, 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, relevant VA treatment records.  Ask the Veteran about the existence and location of non-VA cardiology records.  Request all reported records.  

2.  Schedule the Veteran for a cardio examination to determine the nature and severity of the aortic regurgitation.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination.   All opinions and conclusions expressed by the examiner must be supported by a complete explanation.

The examiner is requested to list the Veteran's METS on exercise workload.  If exercise testing cannot be conducted due to medical reasons, the examiner should provide an estimate of the level of activity (expressed in METs and supported by specific examples) that results in dyspnea, fatigue, angina, dizziness, or syncope.  

The examiner is also requested to provide an opinion as to whether it is at least as likely as not (50% probability) that the left ventricular hypertrophy, shown on January 2009 echocardiogram, existed as of February 8, 2008. 

3.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


